Citation Nr: 9914503	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Richard A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 until 
December 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1997 from the Muskogee, Oklahoma Regional 
Office (RO) which granted service connection for PTSD, and 
assigned a 30 percent rating, effective from February 11, 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
anxiety, depression, flashbacks, nightmares, anger, 
irritation, trouble concentrating, social withdrawal and 
sleep difficulties, productive of social and industrial 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the 
veteran's claim is well grounded because he has a service-
connected psychiatric disability and evidence is of record 
that he claims shows exacerbation of the disorder.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The appellant asserts that the symptoms associated with his 
service-connected PTSD have increased in severity, are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  

A 30 percent rating is now warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.
38 C.F.R.§ 4.130, Code 9411 (1998).

The veteran was afforded a VA examination in April 1997 for 
PTSD purposes and recalled " traumatic and terrifying" 
events he had experienced in Vietnam.  He stated that since 
that time, he was unable to watch war movies or talk about 
the war, and ascribed his seizures, hyperventilation and 
headaches to recollecting about wartime incidents.  He 
related that he could not be in crowded places, didn't sleep 
very well when he thought about Vietnam, had difficulty 
trusting people, and had no close friends except his wife.  
The appellant said that he felt anxious and tense when 
someone mentioned Vietnam, had intrusive thoughts about war, 
occasional flashbacks, and irritability and depression.  He 
stated that he could not concentrate very well, was 
hypervigilant and jumped when he heard loud noises. 

The veteran related that he had been an outgoing person 
before he was drafted, and that after Vietnam, he started 
feeling angry and taking out his anger on himself.  He said 
that he first marriage lasted 18 years until his wife died 
from muscular dystrophy, and that he had been married to his 
second wife for seven years.  The appellant reported that 
that he had worked for 24 years driving trucks, but quit in 
1993 due to having too many seizures related to stress.  He 
indicated that he had financial problems and had worked five 
temporary jobs since 1993, and that he had just started a 
temporary job in March 1997 at minimum wage.  He denied 
abusing alcohol or illicit drugs, and related that he had no 
legal problems. 

Upon examination, it was observed that the veteran was 
casually dressed.  He made eye contact, but was extremely 
anxious during the interview while talking about Vietnam.  He 
complained of headaches and started hyperventilating.  His 
affect was fearful.  He was alert and oriented times three.  
His memory was intact for recent and remote events.  It was 
reported that the veteran appeared to have difficulty with 
attention and concentration, but was in contact with reality 
and had no delusions.  He denied having any suicidal or 
homicidal ideations, nor obsessive thinking.  He reported 
having flashbacks, and intrusive thoughts and nightmares 
about Vietnam.  The appellant was found to have good insight 
into his problems with good judgment.  Speech was clear and 
coherent without evidence of blocking, flight of ideas, or 
loosening of associations.  There was no tangentiality or 
circumstantiality.  He denied having auditory or visual 
hallucinations, but did report that he occasionally saw a 
radioman who had lost his lower jaw during the war.  It was 
noted that he had no other delusions.  Following examination, 
a pertinent diagnosis of PTSD, moderate to severe, delayed 
onset, related to Vietnam experiences, was rendered.  A 
current General Assessment of Functioning (GAF) score of 45 
to 50 was noted.  The examiner opined that the PTSD caused 
the veteran moderate to severe social and occupational 
impairment.

VA outpatient clinic records dated between 1997 and 1998 show 
that the veteran sought treatment for more frequent seizures.  
He also entered a six-weeks PTSD treatment program in January 
1998 to address problems which included diminished interest 
in previously significant activities, detachment and 
estrangement from others, difficulty falling asleep or 
staying awake and impaired social or occupational 
functioning.  Upon completion of the program in February 
1998, it was noted that one of the strongest statements he 
voiced was that he had made some new friends.  It was 
recorded that his wife said that she could tell a difference 
in his manner since beginning the group.  In April 1998, he 
was seen for complaints which included flashbacks, agitation 
and nightmares.  It was noted that he was taking Dilantin.  A 
sleep study was planned.


The appellant underwent a VA PTSD examination in April 1998 
and indicated that since March of that year, he had been 
unable to sleep more than about six hours a night.  He 
related that he was having more nightmares and saw himself in 
them getting hurt.  He indicated that he lost his temper at 
times and felt as if he were losing his mind.  The appellant 
stated that he had sleep apnea and still had seizures at 
night.  He related that he had anxiety because of his service 
in Vietnam.  He said that he had been working part time for 
the city to pay his bills.  The examiner noted that when he 
was asked why he did not work full time, the veteran replied 
that nobody hired him and because he did not have a driver's 
license because it had been suspended.  He reported he 
enjoyed socializing with his grandchildren.

The veteran was reported to have stated that the PTSD program 
had helped him a bit, and that he was thinking about applying 
to go into an inpatient program.  It was noted that he had 
been prescribed Vistaril.  He denied having any current 
problems at work, but did indicate that he was more anxious 
at times which caused him to have more seizures.  He denied 
having any hospitalization for stress.  

The veteran denied having problems with his co-workers and 
said that he was kept very busy in his job.  He was reported 
to have said that he enjoyed his social life and had loyal 
friends.  He continued to be married to his wife and related 
that they went out together to play bingo at times.  He also 
indicated that he went fishing and enjoyed bowling.  He 
denied legal problems, drinking alcohol and using illicit 
drugs.  

Upon examination, the veteran was reported to be cooperative 
and made good eye contact.  His affect was neutral and his 
mood was anxious.  He was alert, oriented times three and 
memory was intact for immediate, recent and remote events.  
He appeared to have mild difficulty with attention and 
concentration.  The appellant was noted to be in touch with 
reality and had no delusions.  He had no suicidal or 
homicidal ideations but indicated that he continued to have 
intrusive thoughts and flashbacks at times.  He denied having 
any auditory or visual hallucination.  It was reported that 
the veteran had no illusions, and had good insight into his 
problems with good judgment.  His speech was clear and 
coherent and there was no blocking, flight of ideas, or 
loosening of associations.  There was no evidence of 
tangentiality or circumstantiality.  A diagnosis of moderate 
PTSD was rendered.  A current GAF score of 50 based on the 
claims folder and current symptoms was noted.

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by reported complaints of sleep 
disturbance, irritation, anger, anxiety and depression, 
nightmares and flashbacks of his wartime experiences, and 
avoidance of depictions of the war.  The Board observes in 
this instance, however, that while he indicates that there 
are continuing symptoms in this regard, the appellant appears 
to have significant coping skills and cognitive functioning 
is intact.  Although it has been noted that he appears to 
have some problem with attention and concentration, judgment 
and insight have consistently been found to be good, and 
recent and remote memory is intact.  Significantly, he 
reports that he is able to work and could work full time if 
given the opportunity, has no problems with co-workers and 
enjoys his social life and recreational pursuits.  He has had 
two long-term marriages and appears to get along with his 
spouse and has loyal friends.  Consequently, there does not 
appear to be any disturbance of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  The appellant's GAF scores of 45-50 
attest to no more than serious impairment of social and 
occupational functioning, and PTSD symptomatology was 
determined to be more no than moderate on VA psychiatric 
examination in April 1998. 

The Board also finds in this instance that while there is 
evidence of anxiety, and sleep impairment, there are no 
indications or symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks, 
difficulty in understanding complex commands, impaired 
judgment or impaired abstract thinking shown on examination 
or elsewhere in the record which would more nearly comport 
with a 50 percent rating in this regard.  In this case, the 
Board finds that a 30 percent disability rating contemplates 
any and all PTSD symptomatology now indicated under the 
rating requirements.  

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board finds that a preponderance of 
the evidence is against a grant of the benefit sought on 
appeal.


ORDER

An increased rating for PTSD is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

